[PLATINUM UNDERWRITERS HOLDINGS, LTD. LETTERHEAD]

The Belvedere Building
69 Pitts Bay Road, Pembroke HM 08
P.O. Box HM 3012
Hamilton HM MX, Bermuda

_____________________________________________________________________________
Tel: (441) 295-7195
Fax: (441) 296-0528

     , 20     

RE: Award Agreement for Restricted Share Units

Dear      :

As a part of your annual bonus payment for 20     and in recognition of your
performance, you have been awarded      Restricted Share Units (“RSUs”) under
the terms of Platinum’s Annual Incentive Plan (the “AIP”). The applicable terms
of the AIP are incorporated herein by reference, including the definitions of
terms contained in such plan. RSUs are notional units of measurement denominated
in Common Shares, which represent an unfunded, unsecured deferred compensation
obligation of Platinum or a subsidiary of Platinum by which you are employed.

Your RSUs are fully vested and will be paid on      , 20     [DATE 30 DAYS AFTER
THE DATE OF THIS LETTER] (the “Payment Date”). Any dividends paid on the Common
Shares during the period prior to the Payment Date will be credited to you as
dividend equivalent rights that will accumulate as dollar amounts, subject to
the terms hereof. The RSUs will be paid in the form of Common Shares equal to
number of Common Shares covered by the RSUs, after deduction of applicable
withholding taxes.

Please note that neither this Award Agreement nor any RSUs covered hereby may be
sold, assigned, transferred, encumbered, hypothecated or pledged by you prior to
the Payment Date. In addition, you will not have any voting rights hereunder
until the RSUs are paid in Common Shares.

This Award Agreement shall be construed and enforced in accordance with the laws
of the State of New York, without reference to the principles of conflicts of
laws, and to applicable securities laws.

PLATINUM UNDERWRITERS HOLDINGS, LTD.

By:      
Name:

The above Award Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same.



    By:      



    Name:

